 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   GABRIEL ECKARD,
                              Plaintiff,
 9                                                    CASE NO. C19-242-RAJ

10
            v.                                        ORDER OF DISMISSAL

11   DEREK WALTERS, et. al,
                       Defendants.
12

13
           Plaintiff proceeds pro se and in forma pauperis in this civil rights action pursuant
14   to 42 U.S.C. § 1983. By order dated December 6, 2019, the Court dismissed plaintiff’s
15   complaint with leave to amend within twenty-one (21) days from the date of the order.
     Dkt. # 19. The Court advised plaintiff that if he did not file an amended complaint within
16
     that timeframe the Court would dismiss the action with prejudice. Id. Plaintiff’s time to
17
     file an amended complaint has now expired. Accordingly, pursuant to this Court’s
18   December 6, 2019, order, plaintiff’s complaint is hereby DISMISSED WITH
19   PREJUDICE for failure to state a claim. Id. The Clerk is directed to close the case.

20         DATED this 15th day of January, 2020.

21

22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge



     ORDER OF DISMISSAL - 1
